 



EXHIBIT 10.2
SALES COMPENSATION PLAN
SALES COMPENSATION PLAN FOR VICE PRESIDENT OF WORLDWIDE SALES
FOR FISCAL YEAR 2007
     The current Vice President of Worldwide Sales (the “VP of Worldwide Sales”)
of Silicon Image, Inc. (the “Company”) will receive a cash payment based on the
percentage of achievement of the quota goal for the fiscal year ending
December 31, 2007, as set forth in the table below.

                  Percent         Achievement of   Amount of Cash   Percent of
Incentive Planned Revenue   Incentive Payment   Target Amount
70%
  $ 98,000       70.00 %
75%
  $ 105,000       75.00 %
80%
  $ 112,000       80.00 %
85%
  $ 119,000       85.00 %
90%
  $ 126,000       90.00 %
95%
  $ 133,000       95.00 %
100%
  $ 140,000       100.00 %
105%
  $ 176,250       125.89 %
110%
  $ 234,250       167.32 %
115%
  $ 306,750       219.11 %
120%
  $ 379,250       270.89 %
125%
  $ 451,750       322.68 %
130%
  $ 524,250       374.46 %
135%
  $ 596,750       426.25 %
140%
  $ 669,250       478.04 %
145%
  $ 741,750       529.82 %
150%
  $ 814,250       581.61 %

No amounts are payable if the VP of Worldwide Sales achieves less than seventy
percent (70%) of his quota goal. A cash incentive payment in the amount of
$98,000 is payable to the VP of Worldwide Sales upon achievement of seventy
percent (70%) of his quota goal. An incremental cash incentive payment is
payable to the VP of Worldwide Sales in the amount of $1,400 for each
incremental percentage point of his quota goal achieved between seventy one
percent (71%) and one hundred percent (100%). Thereafter, an incremental cash
incentive payment is payable in the amount of $7,250 for each incremental
percentage point of his quota goal achieved between one hundred one percent
(101%) and one hundred seven percent (107%). An incremental cash incentive
payment is payable in the amount of $14,500 for each incremental percentage
point of his quota goal achieved over one hundred seven percent (107%). The
amount of cash incentive payment payable under this Plan is not capped. Actual
amounts between the percentage point shown in the table above will be calculated
on pro-rata basis.
For 2007 only, the company is guaranteeing minimum cash payments to the VP of
Worldwide Sales for the second quarter (three month period ending June 30) and
third quarter (three month period ending September 30) assuming achievement of
one hundred percent (100%) of the quota goals for such periods; provided,
however, that the cash payment for the second quarter will be prorated beginning
April 23, 2007 (the date that the VP of Worldwide Sales assumed the position)
thru the end of the second quarter. The fourth quarter (period ending
December 31) will be paid based on actual results.

 